--------------------------------------------------------------------------------

Exhibit 10.3
 
BIG LOTS 2005 LONG-TERM INCENTIVE PLAN
NON-QUALIFIED STOCK OPTION AWARD AGREEMENT




Optionee:
     
Number of Shares:
                     
Grant Date:
     
Option Price:
     





In accordance with the terms of the Big Lots 2005 Long-Term Incentive Plan, as
may be amended (“Plan”), this Non-Qualified Stock Option Award Agreement
(“Agreement”) is entered into as of the Grant Date by and between you, the
Optionee, and Big Lots, Inc., an Ohio corporation (“Company”), in connection
with the Company’s grant of the right to purchase (“Option”), at the option of
the Optionee, an aggregate of the number of shares of common stock (“Number of
Shares”), par value $0.01 per share, of the Company.  The Option is subject to
the terms and conditions of this Agreement and the Plan.  To ensure that you
fully understand these terms and conditions, you should carefully read the Plan
and this Agreement. You also represent and warrant to the Company that you are
aware of and agree to be bound by the Company’s trading policies and the
applicable laws and regulations relating to the receipt, ownership and transfer
of the Company’s securities.


Nature of Grant


The Option is a Non-Qualified Stock Option (“NQSO”) and, as such, is not an
Incentive Stock Option (“ISO”) within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended.


Exercisability of Option


The Option will become vested in increments according to the vesting
schedule.  However, if an Acceleration Event occurs before the latest date in
the vesting schedule, the then-remaining unvested portion of the Option will
vest and become exercisable on the day on which the Acceleration Event occurred,
but only if the Acceleration Event occurred at least six (6) months following
the Grant Date (and such vesting shall be deemed to have occurred immediately
prior to the Optionee’s Termination of Employment).  “Acceleration Event” means
the earlier of the Optionee’s death or Disability (as defined by the
Plan).  Except as provided in the Plan, the Option, to the extent that it is
vested, can be exercised any time from the date it vests through the date that
it expires.  Vesting is always subject to all other Plan requirements being
satisfied.


Shares
 
Vesting Date
 
Expiration Date
                                                 



Acceptance


By accepting the Option, Optionee agrees to all of the terms and provisions of
the Plan and this Agreement, and Optionee agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee (as
defined by the Plan) upon any questions arising under the Plan.  Optionee hereby
accepts the Option and acknowledges receipt of a copy of the Plan, as in effect
on the Grant Date.


Accepted as of
 
, 20___
BIG LOTS, INC.
“Optionee,”






   
By:
 

 
 

--------------------------------------------------------------------------------